DETAILED ACTION
Claims 1 - 15 of U.S. Application No. 16494110 filed on 09/13/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed on 01/14/2022, with respect to the rejection(s) of claims 1, and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Biais (US 7498711; Hereinafter, “Biais”), also El-Antably in view of Alfermann et al. (US 20080136271) and Umeda.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “a large number” in claim 7 is a relative term which renders the claim indefinite. The term “a large number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation in question is interpreted as “a plurality of”.
Similarly, the term “a number” in claim 8 is a unclear term which renders the claim indefinite. The term “a number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation in question is interpreted as “a plurality of”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biais (US 7498711; Hereinafter, “Biais”).
Regarding claim 1: Biais discloses a stator (3) for an electrical machine (1) having a central axis (13), the stator (3) comprising: 

    PNG
    media_image1.png
    608
    1071
    media_image1.png
    Greyscale

a stator winding (15); and a stator yoke having a plurality of slots (14)); wherein the stator winding (15) includes a plurality of conductor segments (bars 16) connected to one another (to form a closed electrical circuit, otherwise the electrical machine will be inoperable), wherein each conductor segment (16 forming windings 15) has one respective axially internal inner section (within slots 14 and seen in fig. 2), a first axially external outer section (extending axially in the fluid tight enclosures 10), and a second axially external outer section two axial sections are seen in fig. 1 on the two axial sides of the stator 4); wherein the respective inner section (within slots 14; fig. 2) of each conductor segment (16) is embedded into a respective slot (14; fig. 2) and the 
Regarding claim 14: Biais discloses an electrical machine (1) comprising: a rotor (2); a stator winding (15); and a stator yoke (lamination stacks 7, and 8) having a plurality of slots (14); wherein the stator winding (15) includes a plurality of conductor segments (16; fig. 20 connected to one another (to form a closed electrical circuit, otherwise the electrical machine will be inoperable), wherein each conductor segment (16) has one respective axially internal inner section (inside the slots 14 seen in fig. 2), a first respective axially external outer section (within the enclosures 10), and a second respective axially external outer section (the other of the outer section in the other of the two enclosures 10 in fig. 1); wherein the respective inner section (within slots 14) of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 6, 9, 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over El-Antably et al. (US 20070200441; Hereinafter, “El-Antably”) in view of Biais (US 7498711; Hereinafter, “Biais”).
Regarding claim 1: El-Antably discloses a stator (14) for an electrical machine (10) having a central axis (shaft 16), the stator (14) comprising:
a stator winding (28) and,
a stator yoke (20) having a plurality of slots (21);
 wherein the respective inner section (the parts of coil 28 inside the slot 21) of each conductor segment (the conductors forming the coils 28) is embedded (fig. 2) into a respective slot (21);
wherein a duct (38) for coolant flow (cooling oil 40) in the axial direction (fig. 3) is formed in one or more (fig. 2) of the slots (21), 
wherein the stator (14) defines, at least in a first axial end region (fig. 3-4), a first coolant chamber (first chamber 50, and/or second chamber 52) fluidically encapsulated from surrounding area (fig. 3-4), wherein the first coolant chamber (50 or 52) surrounds at least a portion of the respective first axially external outer section (the end windings of the stator coils that extends axially out of the slots in a very well-known manner) of 
wherein the first coolant chamber (50 or 52) is fluidically connected to the ducts (38) to conduct coolant (40) into and /out of the ducts (38; fig. 4).
El-Antably dos not specifically show that the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section, a first externally outer section, and a second axially external outer section; and the respective outer sections of each conductor segment extend axially beyond the respective slots; the duct comprising a coolant pipe within which the respective inner section of one or more of the conductor segments is arranged.
Biais discloses a plurality of conductor segments (16) connected to one another (to form a closed electrical circuit, otherwise the electrical machine will be inoperable), wherein each conductor segment (16) has one respective axially internal inner section (within slots 14), a first externally outer section (the annotated fig. 1 below), and a second axially external outer section (“second respective axially external outer section” in the annotated fig. 1 below); and the respective outer sections of each conductor segment (of windings 15) extend axially beyond the respective slots (the slots extends in laminations 7; fig. 1, 2); the duct comprising a coolant pipe (17) within which the respective inner section (the bars 16 in slots 14) of one or more of the conductor segments is arranged (fig. 2).

    PNG
    media_image1.png
    608
    1071
    media_image1.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably with the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section, a first externally outer section, and a second axially external outer section; and the respective outer sections of each conductor segment extend axially beyond the respective slots; the duct comprising a coolant pipe within which the respective inner section of one or more of the conductor segments is arranged as disclosed by Biais to increase the slot fill ratio by the virtue of the segmented conductors, and to increase the increase the surface of contact of the duct with the windings.
Regarding claim 2/1: El-Antably in view of Biais discloses the limitations of claim 1 and El-Antably further discloses that the first coolant chamber (50), in the first axial end region (defined by ring 46), feeds coolant (40; fig. 4) into the ducts (38); 
Regarding claim 4/1: El-Antably in view of Umeda discloses the limitations of claim 1 and El-Antably further discloses that in a second axial end region (at end ring 48) opposite the first axial end region (at end ring 46), a second coolant chamber (52) fluidically encapsulated in relation to a surrounding area (fig. 3); Wherein the second coolant chamber (52) surrounds at least a portion of the respective second axiall external outer section of each of the conductor segments (the coil ends of coils 28), situated in the second axial end region (in which the chamber 52 is formed).
Regarding claim 6/1: El-Antably in view of Biais discloses the limitations of claim 1 and El-Antably further discloses that the stator winding (28) includes, in the region of the inner sections (the part of the coils disposed in the slots 21), an impregnating agent (resin 30) fluidically sealing-off the ducts (38) in relation to an outer surrounding area (fig. 2).
Regarding claim 9/1: El-Antably in view of Biais discloses the limitations of claim 1 and Biais further discloses at least one second duct (multiple ducts/pipes 17 in each slot) are defined by intermediate spaces between the respective inner sections of the conductor segments (16; fig. 2), extending in the axial direction (fig. 1-2).
Regarding claim 14: El-Antably discloses an electrical machine (10) comprising:
A rotor (18);
A stator winding (28); and
a stator yoke (20) having a plurality of slots (21);

wherein duct (38) for coolant flow (cooling oil 40) in the axial direction (fig. 3) is formed in one or more (fig. 2) of the slots (21);
wherein the stator (14) defines, at least in a first axial end region (fig. 3-4), a first coolant chamber (first chamber 50, and/or second chamber 52) fluidically encapsulated from surrounding area (fig. 3-4), wherein the first coolant chamber (50 or 52) surrounds at least a portion of the respective first axially external outer section (the end windings of the stator coils that extends axially out of the slots in a very well-known manner) of each of the conductor segments (coils 28), situated in the first axial end region (in which chambers 50, 52 are formed), and
wherein the first coolant chamber (50 or 52) is fluidically connected to the ducts (38) to conduct coolant (40) into and /out of the ducts (38; fig. 4).
El-Antably dos not specifically show that the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section, a first respective axially external outer section, and a second respective axially external outer section; and the first respective outer section and the second respective outer section extend axially beyond the slot; the duct comprising a coolant pipe within which the respective inner section of one or more of the conductor segments is arranged.
Biais discloses that the stator winding (15) includes a plurality of conductor segments (16) connected to one another, wherein each conductor segment has one 

    PNG
    media_image1.png
    608
    1071
    media_image1.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably with the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section, a first respective axially external outer section, and a second respective axially external outer section; and the first respective outer section and the second respective outer section extend axially beyond the slot; the duct comprising a coolant pipe within 
Regarding claim 15/14: El-Antably in view of Biais disclose the limitations of claim 14 and El-Antably further discloses that there is no can (as seen in fig. 2, the stator 14 comprising no can).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Biais as applied to claim 1 above and in further view of LeFlem et al. (US 20020180284; Hereinafter, “LeFlem”).
Regarding claim 5/1: El-Antably in view of Biais discloses the limitations of claim 1 but does not disclose that the stator yoke is connected, in the first axial end region, to a covering plate; the first coolant chamber is sealed off in a fluid-tight manner in relation to the covering plate; and the covering plate defines a plurality of openings fluidically coupling the first coolant chamber to the ducts.
LeFlem discloses stator yoke (14) is connected, in the first axial end region, to a covering plate (52); the first coolant chamber (38) is sealed off in a fluid-tight manner in relation to the covering plate (52); and the covering plate (52) defines a plurality of openings fluidically coupling the first coolant chamber (38) to the ducts (324).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of El-Antably in view of Biais with stator yoke is connected, in the first axial end region, to a covering plate; the first coolant chamber is sealed off in a fluid-tight manner in relation .
Claims 3, 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Biais as applied to claim 1 above and in further view of Umeda et al. (US 5965965; Hereinafter, “Umeda”).
Regarding claim 3/2/1: El-Antably in view of Biais discloses the limitations of claim 1 but does not disclose electrical connections for the stator winding to be connected to an outer electrical circuit, wherein the electrical connections are arranged exclusively in the second axial end region.
Umeda discloses that electrical connections (at the end 33d of each of the segments 33) for the stator winding (formed by segments 33) to be connected to an outer electrical circuit (such as power supply circuit which is a must for the operation of the stator) wherein the electrical connections (at end 3d) are arranged exclusively in the second axial end region (the top part of fig. 5 of Umeda).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably in view of Biais where the electrical connections  for the stator winding to be connected to an outer electrical circuit wherein the electrical connections are arranged exclusively in the second axial end region as disclosed by Umeda to ease forming the electrical connections of the stator and reducing the manufacturing steps.
Regarding claim 7/1 (as better understood): El-Antably in view of Biais discloses the limitations of claim 1 but does not disclose that the stator winding is 
 Umeda discloses that the stator winding is formed by electrically connecting a large number of prefabricated hairpin-shaped conductor elements (33); and, each of the hairpin-shaped conductor elements (33) includes two inner sections (33a, and 33b).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably in view of Biais wherein the stator winding is formed by electrically connecting a large number of prefabricated hairpin-shaped conductor elements; and, each of the hairpin-shaped conductor elements includes two inner sections as disclosed by Umeda to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
Regarding claim 8/1 (as better understood): El-Antably in view of Biais discloses the limitations of claim 1 but doesw not disclose that the stator winding is formed by electrically connecting a number of prefabricated rod-shaped and/or L-shaped conductor elements.
 Umeda furher discloses that the stator winding is formed by electrically connecting a number of prefabricated rod-shaped (33 are rod shaped/rectangular shaped) and/or L-shaped conductor elements.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably in view of Biais wherein the stator winding is formed by electrically .
Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Biais as applied to claim 1 above and in further view of Iverson et al. (US 6784573; Hereinafter, “Iverson”).
Regarding claim 10/1: El-Antably in view of Biais discloses the limitations of claim 1 but does not disclose that for at least some of the conductor segments, the respective inner sections comprise hollow conductors; and one or more duct are defined by interiors of the respective conductors.
Iverson discloses for at least some of the conductor segments (18, 20 forming the armature bar 10), the respective inner sections comprise hollow conductors (20); and one or more duct are defined by interiors (col 10, lines 25-35) of the respective conductors (20).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Biais with at least some of the conductor segments, the respective inner sections comprise hollow conductors; and one or more duct are defined by interiors of the respective conductors as disclosed by Iverson to improve the cooling of the stator conductors.
Regarding claim 11/10/1: El-Antably in view of Biais and Iverson discloses the limitations of claim 10 and Iverson further discloses that for at least some of the conductor segments (18, and 20), the inner sections comprise solid conductors (18).

Regarding claim 12/10/1: El-Antably in view of Biais and Iverson discloses the limitations of claim 10 and Iverson further discloses that the hollow conductors (18) are electrically connected to one another by conductor sections in solid form (14, 16).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Biais and Iverson with for the hollow conductors are electrically connected to one another by conductor sections in solid form as further disclosed by Iverson to improve the cooling of the stator conductors.
Regarding claim 13/10/1: El-Antably in view of Biais and Iverson discloses the limitations of claim 10 and Iverson further discloses that some of the respective outer sections (the armature bar 10 excluding the inner portion 12) of the conductor segments (10) comprise hollow conductors (20); and the hollow conductors (20) include, in the region of the outer sections (the two axial ends of 10), openings to feed coolant into (inlet hoses; col. 3, lines 31-35) the hollow conductor (20) and/or conduct coolant out of the hollow conductor.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Biais and Iverson with some of the respective outer sections  of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832